Exhibit 10.16

EXECUTION COPY

 

 

 

364 - DAY CREDIT AGREEMENT

dated as of

January 13, 2009

among

FMC TECHNOLOGIES, INC.,

The Lenders Party Hereto

and

BANK OF AMERICA, N.A.

as Administrative Agent

DnB NOR BANK ASA

Syndication Agent

WELLS FARGO BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION

Co-Documentation Agents

BANC OF AMERICA SECURITIES LLC and

DnB NOR BANK ASA

Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

Article I Definitions

   1

Section 1.01 Defined Terms

   1

Section 1.02 Classification of Loans and Borrowings

   13

Section 1.03 Terms Generally

   13

Section 1.04 Accounting Terms; GAAP

   13

Article II The Credits

   13

Section 2.01 Commitments

   13

Section 2.02 Loans and Borrowings

   14

Section 2.03 Requests for Revolving Borrowings

   14

Section 2.04 [Reserved]

   15

Section 2.05 [Reserved]

   15

Section 2.06 [Reserved]

   15

Section 2.07 Funding of Borrowings

   15

Section 2.08 Interest Elections

   15

Section 2.09 Termination and Reduction of Commitments

   16

Section 2.10 Repayment of Loans; Evidence of Debt

   17

Section 2.11 Prepayment of Loans

   17

Section 2.12 Fees

   18

Section 2.13 Interest

   18

Section 2.14 Alternate Rate of Interest

   19

Section 2.15 Increased Costs

   19

Section 2.16 Break Funding Payments

   20

Section 2.17 Taxes

   20

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   22

Section 2.19 Mitigation Obligations; Replacement of Lenders

   23

Section 2.20 Increases of Commitments

   24

Section 2.21 Illegality

   24



--------------------------------------------------------------------------------

Article III Representations and Warranties

   25

Section 3.01 Corporate or Partnership Existence and Power

   25

Section 3.02 Corporate and Governmental Authorization; No Contravention

   25

Section 3.03 Binding Effect

   25

Section 3.04 Financial Information

   25

Section 3.05 Litigation

   26

Section 3.06 Compliance with ERISA

   26

Section 3.07 Environmental Matters

   26

Section 3.08 Taxes

   26

Section 3.09 Full Disclosure

   26

Section 3.10 Compliance with Laws

   27

Section 3.11 Regulated Status

   27

Article IV Conditions

   27

Section 4.01 Effective Date

   27

Section 4.02 Each Credit Event

   27

Article V Affirmative Covenants

   28

Section 5.01 Information

   28

Section 5.02 Payment of Obligations

   30

Section 5.03 Maintenance of Property; Insurance

   30

Section 5.04 Inspection of Property, Books and Records

   30

Section 5.05 Maintenance of Existence, Rights, Etc.

   31

Section 5.06 Use of Proceeds

   31

Section 5.07 Compliance with Laws

   31

Article VI Negative Covenants

   31

Section 6.01 Liens

   31

Section 6.02 Consolidations, Mergers and Sales of Assets

   32

Section 6.03 Use of Proceeds

   33

Section 6.04 [Reserved]

   33

Section 6.05 Restricted Subsidiary Debt

   33

Section 6.06 Restricted Payments

   33

 

-ii-



--------------------------------------------------------------------------------

Section 6.07 Investments in Unrestricted Subsidiaries

   33

Section 6.08 Limitations on Upstreaming

   33

Section 6.09 Transactions with Affiliates

   34

Section 6.10 Total Debt to EBITDA Ratio

   34

Article VII Events Of Default

   34

Section 7.01 Events of Default

   34

Article VIII The Administrative Agent

   36

Section 8.01 Appointment and Authority

   36

Section 8.02 Rights as a Lender

   36

Section 8.03 Exculpatory Provisions

   36

Section 8.04 Reliance by Administrative Agent

   37

Section 8.05 Delegation of Duties

   37

Section 8.06 Resignation of Administrative Agent

   37

Section 8.07 Non-Reliance on Administrative Agent and Other Lenders

   38

Section 8.08 No Duties, Etc.

   38

Article IX Miscellaneous

   38

Section 9.01 Notices

   38

Section 9.02 Waivers; Amendments

   39

Section 9.03 Expenses; Indemnity; Damage Waiver

   39

Section 9.04 Successors and Assigns

   41

Section 9.05 Survival

   43

Section 9.06 Counterparts; Integration; Effectiveness

   44

Section 9.07 Severability

   44

Section 9.08 Right of Setoff

   44

Section 9.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

   44

Section 9.10 WAIVER OF JURY TRIAL

   45

Section 9.11 Headings

   45

Section 9.12 Confidentiality

   45

Section 9.13 Interest Rate Limitation

   46

 

-iii-



--------------------------------------------------------------------------------

Section 9.14 USA PATRIOT Act

   47

Section 9.15 No Advisory or Fiduciary Responsibility

   47

Section 9.16 Electronic Execution of Assignments and Certain Other Documents

   47

SCHEDULES:

 

Schedule 2.01    Commitments Schedule 6.01    Existing Liens Schedule 9.01   
Administrative Agent’s Office; Certain Addresses for Notice

EXHIBITS:

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Opinions of
Borrower’s Counsel Exhibit C    Form of Compliance Certificate Exhibit D    Form
of Commitment Increase Agreement Exhibit E    Form of Joinder Agreement
Exhibit F    Form of Borrowing Request/Interest Election Request Exhibit G   
Form of Note

 

-iv-



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT dated as of January 13, 2009, among FMC TECHNOLOGIES,
INC., the LENDERS party hereto, and BANK OF AMERICA, N.A., as Administrative
Agent.

The parties hereto agree as follows:

Article I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Adjusted Total Debt” means, at any date, all Debt (excluding Debt evidenced by
Hybrid Securities up to an aggregate amount of 15% of Total Capitalization) of
the Borrower and its Consolidated Restricted Subsidiaries, determined on a
consolidated basis as of such date. For purposes of this definition, “Hybrid
Securities” means any trust preferred securities or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly-owned Subsidiaries) at all times by the
Borrower or any of the Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid trust preferred securities or deferrable interest subordinated
debt, and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Borrower or a Subsidiary, and (B) payments made
from time to time on the subordinated debt.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders in accordance with Section 9.01.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread” and “Facility Fee Rate”, as the case may be, based upon the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt:



--------------------------------------------------------------------------------

Pricing Level

   Index Debt Ratings:
S&P Moody’s    Eurodollar
Spread     Facility Fee
Rate  

Category 1

   =A-/A3    1.550 %   .200 %

Category 2

   BBB+/Baa1    1.750 %   .250 %

Category 3

   BBB/Baa2    1.875 %   .375 %

Category 4

   BBB-/Baa3    2.250 %   .500 %

Category 5

   =BB+/Ba1    2.625 %   .625 %

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the better of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the better of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Agent and the Lenders pursuant to Section 5.01 or otherwise.
Each change in the Applicable Rate resulting from a publicly announced change in
a rating shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
date of the next such public announcement thereof. If the rating system of
Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means each of Banc of America Securities LLC and DnB NOR Bank ASA, in
their capacity as Joint Lead Arrangers and Joint Book Managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and Eligible Assignee, and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bank of America” means Bank of America, N.A. and its successors.

 

-2-



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) except during a Eurodollar Unavailability Period and except
as provided in Section 2.21(b), the Eurodollar Rate plus 1.0%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Borrowing” means a Borrowing of Base Rate Loans.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means FMC Technologies, Inc., a Delaware corporation.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Change in Law” means (a) the adoption of any Law, rule or regulation after the
date of this Agreement, (b) any change in any Law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Change of Control” means an event or series of events by which:

(a) any Person or two or more Persons acting in concert (other than a Plan or
Plans) shall, after the date of this Agreement, acquire beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of 20% or more of the
outstanding shares of voting stock of the Borrower; or

(b) during any period of 12 consecutive months commencing before or after the
date of this Agreement, individuals who at the beginning of such 12 month (or
lesser) period were directors of the Borrower (together with any new directors
whose election by the Borrower’s board of directors or whose nomination for
election by the Borrower’s stockholders was approved by a vote of a majority of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination was previously so approved) cease
for any reason to constitute a majority of the board of directors of the
Borrower.

 

-3-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means the Co-Documentation Agents named on the cover
of this Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to Section 2.20 or
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is set forth on Schedule 2.01.

“Common Stock” means all capital stock of an issuer, except capital stock as to
which both the entitlement to dividends and the participation in assets upon
liquidation are by the terms of such capital stock limited to a fixed or
determinable amount.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent included in determining
Consolidated Net Income for such period, the sum of (a) total income tax expense
of the Borrower and its Consolidated Restricted Subsidiaries, (b) Consolidated
Interest Expense, (c) depreciation, depletion and amortization expense of the
Borrower and its Consolidated Restricted Subsidiaries, (d) amortization of
intangibles (including goodwill) and organization costs of the Borrower and its
Consolidated Restricted Subsidiaries and (e) any other non-cash charges, minus,
to the extent included in determining Consolidated Net Income for such period,
any non-cash credits of the Borrower and its Consolidated Restricted
Subsidiaries.

“Consolidated Interest Expense” means, for any period with respect to the
Borrower and its Consolidated Restricted Subsidiaries the sum of (a) all
interest, premium payments, fees, charges and related expenses for such period
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, plus (b) the portion of
rent expense with respect to such period under capital leases that is treated as
interest, minus (c) interest income for such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Restricted Subsidiaries for such period,
excluding, without duplication, (a) extraordinary items, (b) the effect of
cumulative changes in generally accepted accounting principles and (c) any
income (or loss) of any Unrestricted Subsidiary during such period, except to
the extent of dividends received during such period by the Borrower or by a
Consolidated Restricted Subsidiary.

“Consolidated Restricted Subsidiary” means, at any date, any Restricted
Subsidiary the accounts of which would be consolidated with those of the
Borrower in its consolidated financial statements as of such date.

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements as of such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

-4-



--------------------------------------------------------------------------------

“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments (other
than the non-negotiable notes of such Person issued to its insurance carriers in
lieu of maintenance of policy reserves in connection with its workers’
compensation and auto liability insurance program), (c) all obligations of such
Person to pay the deferred purchase price of property or services, except trade
accounts payable, expense accruals and deferred employee compensation items
arising in the ordinary course of business, (d) all obligations (contingent or
non-contingent) of such Person to reimburse any other Person in respect of
amounts payable or paid under a financial standby letter of credit or similar
instrument, (e) all obligations of such Person as lessee under capital leases,
(f) all Debt of others secured by a Lien on any asset of such Person, whether or
not such Debt is assumed by such Person, and (g) all Guaranty Obligations of
such Person in respect of the Debt of any other Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, fraudulent transfer or conveyance, or similar debtor relief Laws
of the United States of America or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) is the subject of a bankruptcy, receivership
or insolvency proceeding.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means any Person (other than a natural Person) that meets
the requirements to be an assignee under Section 9.04(b)(ii) (subject to any
consents required by such Section); provided that, notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means all Laws, orders, decrees, judgments, injunctions or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources or the management, release or threatened release of any
Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

-5-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Group” means the Borrower, any Restricted Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Restricted Subsidiary, are treated as a single employer under Section 414 of the
Code.

“Eurodollar Borrowing” means a Borrowing of Eurodollar Rate Loans.

“Eurodollar Base Rate” means:

 

  (a) for any Interest Period with respect to a Eurodollar Rate Loan:

(i) the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
USD LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA USD LIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or

(ii) if the rate referenced in the preceding clause (a) is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 

  (b) for any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to:

(i) BBA USD LIBOR at approximately 11:00 a.m., London time on the date of
determination (provided that if such day is not a Business Day, the next
preceding Business Day) for dollar deposits for a term of one month commencing
that day; or

(ii) if such rate is not available at such time for any reason, the per annum
rate determined by Administrative Agent to be the rate at which deposits in
dollars for delivery on the date of determination (or if such day is not a
Business Day, the immediately preceding Business Day) in immediately available
funds in the approximate amount of the Base Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to one

 

-6-



--------------------------------------------------------------------------------

month would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request on the date of determination
(or if such day is not a Business Day, the immediately preceding Business Day).

“Eurodollar Rate” means for any Interest Period, a rate per annum determined by
the Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =  

Eurodollar Base Rate

     1.00 – Eurodollar Reserve Percentage   

“Eurodollar Rate Loan” means a Loan that bears interest based on the Eurodollar
Rate. For the avoidance of doubt, the term “Eurodollar Rate Loan” does not
include a Base Rate Loan.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 2.14 shall remain in
force and effect.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the applicable
Lender has a trade or business, office or other permanent establishment, (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.19(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a), and (d) in the case of any Foreign Lender, any
withholding tax attributable to the Foreign Lender’s failure to comply with
Section 2.17(e).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

-7-



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter dated December 9, 2008 among the Borrower, the
Administrative Agent, and Banc of America Securities LLC, as Arranger.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, director of treasury operations or
controller of the Borrower and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Financial Officer of the Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Principal
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranty Obligation” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligees in respect of such Debt or
other obligation of the payment or performance thereof or to protect such
obligees against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Debt or other obligation of any other
Person, whether or not such Debt or other obligation is assumed by such Person;
provided that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received in respect of the Loans
made by it and other amounts owed to it under this Agreement under

 

-8-



--------------------------------------------------------------------------------

Laws applicable to such Lender which are presently in effect or, to the extent
allowed by Law, under such applicable Laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable Laws
allow as of the date hereof.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than its
Subsidiaries) or subject to any other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date 7 or 14 days
(subject to availability to all Lenders) or one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” means any investment by any Person (the “Investor”) in any other
Person (the “Investee”) whether by means of share purchase, capital
contribution, loan, time deposit, incurrence of Guaranty Obligation or
otherwise. It is understood that neither (a) an item reflected in the financial
statements of the Investor as an expense nor (b) an adjustment to the carrying
value of the Investee in the financial statements of the Investor (such as by
reason of increased retained earnings of the Investee) constitutes the making or
acquisition of an Investment for purposes hereof.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

-9-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, security
interest or encumbrance of any kind in respect of such asset. For the purpose of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset that it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Loan Documents” means this Agreement, each Note and the Fee Letter.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means an effect that results in or causes a material
adverse effect (a) on the business, financial condition or operations of the
Borrower and its Consolidated Subsidiaries, taken as a whole or (b) on the
legality, validity or enforceability of this Agreement or any other Loan
Document.

“Material Debt” means Debt (other than the Loans), or obligations in respect of
one or more Swap Agreements, of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Debt, the “principal amount” of the obligations
of the Borrower or any Subsidiary in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Plan” means any Plan or Plans having aggregate Unfunded Liabilities in
excess of $50,000,000.

“Material Subsidiary” means any Restricted Subsidiary in which the Borrower has
an Investment, direct or indirect, of at least $10,000,000.

“Maturity Date” means January 12, 2010.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any member of the ERISA Group is then making or accruing an
obligation to make contributions or has within the preceding five years made
contributions, including for these purposes any Person which ceased to be a
member of the ERISA Group during such five year period.

“Net Worth” means, as to the Borrower at any date, the sum of (i) preferred
stock, (ii) the face amount of Hybrid Securities outstanding at such date, not
in excess of 15% of Total Capitalization, (iii) par value of common stock,
(iv) capital in excess of par value of common stock, (v) stockholders’ equity
and (vi) retained earnings less treasury stock of the Borrower, all as
determined on a consolidated basis.

“Note” means a promissory note made by the Borrower payable to a Lender pursuant
to Section 2.10(e).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

-10-



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Principal Officer” means, with respect to the Borrower, any of the following
officers: Chairman of the Board, President, Secretary, Treasurer, any Vice
President, or Director, Treasury Operations. If any of the titles of the
preceding officers are changed after the date hereof, the term “Principal
Officer” shall thereafter mean any officer performing substantially the same
functions as are currently performed by one or more of the officers listed in
the first sentence of this definition.

“Qualification” means, with respect to any certificate covering financial
statements, a qualification to such certificate (such as a “subject to” or
“except for” statement therein) (a) resulting from a limitation on the scope of
examination of such financial statements or the underlying data, (b) as to the
capability of the Person whose financial statements are certified to continue
operations as a going concern or (c) which could be eliminated by changes in
financial statements or notes thereto covered by such certificate (such as by
the creation of or increase in a reserve or a decrease in the carrying value of
assets) and which if so eliminated by the making of any such change and after
giving effect thereto would occasion a Default; provided that neither of the
following shall constitute a Qualification: (i) a consistency exception relating
to a change in accounting principles with which the independent public
accountants for the Person whose financial statements are being certified have
concurred or (ii) a qualification relating to the outcome or disposition of
threatened litigation, pending litigation being contested in good faith, pending
or threatened claims or other contingencies, the impact of which litigation,
claims or contingencies cannot be determined with sufficient certainty to permit
quantification in such financial statements.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposure and unused Commitments held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or of any option, warrant or other right to acquire any
such capital stock.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

 

-11-



--------------------------------------------------------------------------------

“Revolving Borrowing” means a Borrowing.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Revolving Loans at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Spin-Off” means the tax-free distribution by the Borrower to its shareholders
of the common stock of its Subsidiary that included its FoodTech and Airport
Systems businesses pursuant to the Separation and Distribution Agreement dated
July 31, 2008 between the Borrower and John Bean Technologies Corporation.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Syndication Agent” means DnB NOR Bank ASA, in its capacity as Syndication
Agent.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means, as to the Borrower at any date, the sum of Debt
(determined at such date) plus, without duplication, Net Worth (determined as at
the end of the most recent fiscal quarter of the Borrower for which financial
statements pursuant to Section 5.01(a) or Section 5.01(b), as applicable, have
been delivered).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

 

-12-



--------------------------------------------------------------------------------

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the present value of all benefits under such Plan exceeds
(b) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“Unrestricted Subsidiary” means any Subsidiary that is, from time to time,
declared to be an Unrestricted Subsidiary by the Borrower in a writing to the
Administrative Agent; provided that no Subsidiary may be designated as an
Unrestricted Subsidiary if (a) on the effective date of designation, a Default
or Event of Default has occurred and is continuing, or (b) a Default or Event of
Default would result from such designation.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing” or a “Eurodollar Revolving
Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then the Lenders and the Borrower shall negotiate in good
faith to amend such provision to preserve the original intent thereof; provided
that, regardless of whether any such notice is given before or after such change
in GAAP or in the application thereof, such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding

 

-13-



--------------------------------------------------------------------------------

such Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

Section 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each Base
Rate Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000; provided
that a Base Rate Revolving Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the total Commitments. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of five Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request,
which request may be by telephone (a) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing or (b) in the case of a Base Rate Borrowing, not later
than 12 p.m., New York City time, on the day of a proposed Borrowing; provided
that each such Borrowing Request shall be irrevocable and each such telephonic
request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit F (or
in such other form that is acceptable to the Administrative Agent) signed by a
Financial Officer. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

-14-



--------------------------------------------------------------------------------

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

Section 2.04 [Reserved].

Section 2.05 [Reserved].

Section 2.06 [Reserved].

Section 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of any Borrowing of
Base Rate Loans, prior to 1 p.m. New York City time on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to such Borrowing. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of Exhibit F (or such other form as shall be approved by the
Administrative Agent).

 

-15-



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Base Rate Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to a Base Rate Borrowing at
the end of the Interest Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Revolving Credit Exposures would exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable;

 

-16-



--------------------------------------------------------------------------------

provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

Section 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to its permitted assignees). Such promissory note shall be substantially
in the form of Exhibit G or such other form as may be approved by the
Administrative Agent and the Borrower.

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of a Base Rate Revolving Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

 

-17-



--------------------------------------------------------------------------------

Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused and as may be reduced hereunder from time to time) during the
period from and including the date of this Agreement to but excluding the date
on which such Commitment terminates; provided that, if such Lender continues to
have any Revolving Credit Exposure after its Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure; and provided further that no facility fee shall
accrue on the unused portion of the Commitment of a Defaulting Lender (other
than a Lender that is deemed to be a Defaulting Lender solely as a result of
clause (c) of the definition of Defaulting Lender) during any period that such
Lender shall be a Defaulting Lender. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) [Reserved].

(c) [Reserved].

(d) The Borrower agrees to pay the fees payable in the amounts and at the times
separately agreed upon in the Fee Letter.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest. (a) The Loans comprising each Base Rate Borrowing shall
bear interest at rate equal to the Base Rate, but in no event to exceed the
Highest Lawful Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
equal to the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, but in no event to exceed the Highest Lawful
Rate.

(c) [Reserved]

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, but in no event to exceed the Highest Lawful Rate or (ii) in
the case of any other amount, 2% plus the rate applicable to Base Rate Loans as
provided in paragraph (a) of this Section, but in no event to exceed the Highest
Lawful Rate.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Base Rate
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

-18-



--------------------------------------------------------------------------------

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the “prime rate” shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate or Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent is advised
by the Required Lenders that (i) dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period of the Eurodollar Loans to be included in such Borrowing, (ii) adequate
and reasonable means do not exist for determining the Eurodollar Rate for such
Interest Period, or (iii) the Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; then the Administrative Agent shall promptly notify the
Borrower and the Lenders and, until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice and notifies the
Borrower and the Lenders that such notice is revoked, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate; or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then provided that such Lender is requiring comparable payments from
similarly situated customers, the Borrower will pay to such Lender, such
additional amount or amounts as will compensate such Lender, for such additional
costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time, provided that such Lender is
requiring comparable payments from similarly situated customers, the Borrower
will pay to such Lender, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

-19-



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof, but only if the
Borrower receives a demand for payment hereunder within 180 days of the date of
the Change in Law.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions for such Indemnified Taxes or Other Taxes (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

 

-20-



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that such indemnity shall not be made to the extent
Indemnified Taxes, Other Taxes, penalties or interest are determined by a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the applicable indemnitee. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of any receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

-21-



--------------------------------------------------------------------------------

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) [Reserved]

(g) In addition, each Lender and the Administrative Agent agree to the extent it
is permitted by applicable law, to provide Borrower with such other tax forms
that Borrower may request from Lender in writing that are necessary to avoid or
reduce Indemnified Taxes or Other Taxes arising with respect to the payments or
transactions under this Agreement.

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.

(i) This Section shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under
Section 2.15, Section 2.16 or Section 2.17, or otherwise) prior to 12:00 noon,
New York City time, on the date when due, in immediately available funds,
without condition or deduction for any set-off, counterclaim, defense or
recoupment. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Office, except that payments pursuant to Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and such extension of time shall be reflected in
computing such extension, such extension shall be reflected in computing
interest or fees, as the case may be. All payments hereunder shall be made in
dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued

 

-22-



--------------------------------------------------------------------------------

interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), Section 2.18(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

(f) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or Section 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender

 

-23-



--------------------------------------------------------------------------------

pursuant to Section 2.17, or (ii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.20 Increases of Commitments. The Borrower may from time to time
request that any one or more of the Lenders increase their respective
Commitments or request that other Persons that are Eligible Assignees, agree to
make a new Commitment; provided that the aggregate Commitments, after giving
effect to such increases and such new Commitments, may not exceed $400,000,000.
Each increased or new Commitment resulting in an increase in the aggregate
Commitments shall be effected by a Commitment Increase Agreement (herein so
called) substantially in the form of Exhibit D or a Joinder Agreement (herein so
called) substantially in the form of Exhibit E, as applicable, executed by the
Borrower, the Administrative Agent and the existing Lender that has agreed to
increase its Commitment or the new Lender that has agreed to a new Commitment,
as the case may be. The Borrower agrees to execute and deliver such other
documents and instruments as the Administrative Agent may reasonably request in
connection with any increase of the aggregate Commitments. None of the Lenders
shall be obligated to increase its Commitment. Promptly following each increase
of the aggregate Commitments pursuant to this Section 2.20, the Administrative
Agent shall deliver to the Borrower and the Lenders an amended Schedule 2.01
that gives effect to such increase. Concurrently with each increase in the
aggregate Commitments pursuant to this Section 2.20, the Borrower shall prepay
any Loans outstanding on such date (and pay any amounts required pursuant to
Section 2.16) to the extent necessary to keep outstanding Loans ratable with any
revised Applicable Percentages of the Lenders effective as of such date. This
Section shall supersede any provisions in Section 2.18 or Section 9.02 to the
contrary.

Section 2.21 Illegality. (a) If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

-24-



--------------------------------------------------------------------------------

(b) With respect to each Lender that has delivered a notice pursuant to
Section 2.21(a), the Base Rate with respect to Loans made by such Lender shall
be calculated as if clause (c) of the definition of “Base Rate” were not
included in the definition of “Base Rate” during the period such notice remains
in force and effect.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders and the Administrative Agent
that:

Section 3.01 Corporate or Partnership Existence and Power. The Borrower and each
Material Subsidiary (a) is a corporation or partnership duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization, (b) has all corporate or partnership powers and all material
governmental licenses, authorizations, consents and approvals required to own or
lease its assets and carry on its business and (c) is duly qualified as a
foreign corporation or partnership and in good standing in each jurisdiction
where qualification is required by the nature of its business or the character
and location of its property, business or customers, except, as to clauses
(b) and (c), where the failure so to qualify or to have such licenses,
authorizations, consents and approvals, in the aggregate, could not be
reasonably expected to have a Material Adverse Effect.

Section 3.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement, the Notes
and the other Loan Documents are within the Borrower’s corporate power, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any Governmental Authority and do not contravene,
or constitute a default under, any provision of applicable Law or of the
certificate of incorporation or by-laws (or other organizational documents) of
the Borrower or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower which could reasonably be expected to have
a Material Adverse Effect or result in or require the creation or imposition of
any Lien on any asset of the Borrower or any Subsidiary, except for a Lien
permitted hereby.

Section 3.03 Binding Effect. This Agreement constitutes a legal, valid and
binding agreement of the Borrower; and the Notes and the other Loan Documents,
when executed and delivered in accordance with this Agreement, will constitute
the legal, valid and binding obligations of the Borrower, in each case
enforceable in accordance with their respective terms, except as such
enforceability may be limited by Debtor Relief Laws.

Section 3.04 Financial Information.

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2007, and the related consolidated statements of
income, cash flows and changes in stockholders’ equity for the fiscal year then
ended, reported on by KPMG LLP, a copy of which has been delivered to each of
the Lenders, fairly present in all material respects, in conformity with
generally accepted accounting principles, the consolidated financial position of
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations, cash flows and changes in stockholders’
equity for such fiscal year.

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of September 30, 2008, and the related consolidated
statements of income, cash flows and changes in shareholders’ equity for the
fiscal quarter then ended, a copy of which has been delivered to each of the
Lenders (i) were prepared in accordance with generally accepted accounting
principles, except as otherwise expressly noted therein, and (ii) fairly present
the financial condition of the Borrower and its Consolidated Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject to the absence of footnotes and to normal year-end audit adjustments.

 

-25-



--------------------------------------------------------------------------------

(c) Other than the Spin-Off, there has been no change since December 31, 2007
which has had or could be reasonably expected to have a Material Adverse Effect.

Section 3.05 Litigation. There is no action, suit, proceeding or arbitration
pending against, or to the knowledge of the Borrower threatened against or
affecting, the Borrower or any Subsidiary before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable likelihood
of an adverse decision which could reasonably be expected to have a Material
Adverse Effect or which has been brought by the Borrower or any Subsidiary and
which in any manner questions the validity or enforceability of this Agreement,
the Notes or any of the other Loan Documents.

Section 3.06 Compliance with ERISA. Each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
No member of the ERISA Group has (a) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (b) failed to
make any contribution or payment to any Plan or Multiemployer Plan or made any
amendment to any Plan which in either case has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code or (c) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

Section 3.07 Environmental Matters. In the ordinary course of its business, the
Borrower conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Borrower and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including any capital or operating expenditures required for clean-up or
closure of properties presently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by Law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, the Borrower has reasonably concluded
that Environmental Laws are unlikely to have a Material Adverse Effect.

Section 3.08 Taxes. United States Federal income tax returns of the Borrower and
its Subsidiaries have been examined and closed through the fiscal year ended
December 31, 2003. The Borrower and each Subsidiary have filed all United States
Federal income tax returns and all other material tax returns that are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by any of them, except for any such taxes
being diligently contested in good faith and by appropriate proceedings.
Adequate reserves have been provided on the books of the Borrower and its
Subsidiaries in respect of all taxes or other governmental charges in accordance
with generally accepted accounting principles, and no tax liabilities in excess
of the amount so provided are anticipated that could reasonably be expected to
have a Material Adverse Effect.

Section 3.09 Full Disclosure. All information (other than financial projections)
heretofore furnished by the Borrower to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated hereby was, and all such information hereafter furnished by the
Borrower to the Administrative Agent or any Lender will be, true and accurate in
every material respect, and all financial projections concerning the Borrower
and its Subsidiaries that have been or hereafter will be furnished by the
Borrower to the Administrative Agent or any Lender have been and will be
prepared in good faith based on assumptions believed by the Borrower, at the
time of preparation, to be reasonable.

 

-26-



--------------------------------------------------------------------------------

Section 3.10 Compliance with Laws. The Borrower and each Material Subsidiary are
in compliance with all applicable Laws other than such Laws (a) the validity or
applicability of which the Borrower or such Material Subsidiary is contesting in
good faith or (b) failure to comply with which cannot reasonably be expected to
have a Material Adverse Effect.

Section 3.11 Regulated Status. The Borrower is not an “investment company,”
within the meaning of the Investment Company Act of 1940.

ARTICLE IV

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic imaging of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Vinson & Elkins LLP, counsel for the Borrower, and (ii) Assistant
General Counsel of the Borrower, each substantially in the forms attached as
Exhibit B, covering such other matters relating to the Borrower, this Agreement
or the Transactions as the Administrative Agent shall reasonably request. The
Borrower hereby requests such counsels to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing, except that (i) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
have been true and correct in all material respects as of such earlier date, and
(ii) the representations and warranties set forth in Section 3.04(c) and
Section 3.05 shall be required to be true and correct in all material respects
only on the occasion of any Borrowing which has the effect of increasing the
outstanding principal amount of the obligations hereunder.

 

-27-



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 5.01 Information. The Borrower will deliver to the Administrative Agent
and each of the Lenders:

(a) within 60 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
income, of cash flows and of changes in stockholders’ equity for such fiscal
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all in reasonable detail and reported on
without Qualification by KPMG LLP or other independent public accountants of
nationally recognized standing;

(b) within 40 days after the end of each of the first three quarters of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such quarter, and the related
consolidated statements of income for such quarter and for the portion of the
Borrower’s fiscal year ended at the end of such quarter and the related
consolidated statement of cash flows for the portion of the Borrower’s fiscal
year ended at the end of such quarter, setting forth in each case in comparative
form the consolidated balance sheet as of the end of the previous fiscal year
and the consolidated statements of income for the corresponding quarter and the
corresponding portion of the Borrower’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation and
consistency by the Financial Officer of the Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in Section 5.01(a) and (b), a Compliance Certificate of the
Financial Officer of the Borrower (i) setting forth in reasonable detail such
calculations as are required to establish whether the Borrower was in compliance
with the requirements of Section 6.10 and stating whether the Borrower was in
compliance with the requirements of Section 6.01(g), Section 6.05(b) and
Section 6.07 on the date of such financial statements and (ii) stating whether
there exists on the date of such certificate any Default or Event of Default
and, if any Default or Event of Default then exists, setting forth the details
thereof and the action that the Borrower is taking or proposes to take with
respect thereto;

 

-28-



--------------------------------------------------------------------------------

(d) simultaneously with the delivery of each set of financial statements
referred to in Section 5.01(a) and (b), a schedule, certified as to its accuracy
and completeness by the Financial Officer of the Borrower, listing in reasonable
detail the Debt balance of each Restricted Subsidiary where such Debt balance is
in excess of $1,000,000, listing only Debt instruments of $1,000,000 or more;
provided that no such schedule need be furnished if at the date of the related
financial statements (i) the aggregate amount of Debt of domestic Restricted
Subsidiaries did not exceed $50,000,000 and (ii) the aggregate amount of Debt of
all Restricted Subsidiaries did not exceed $100,000,000;

(e) within five Business Days after any Principal Officer of the Borrower
obtains knowledge of any Default or Event of Default, if such Default or Event
of Default is then continuing, a certificate of the Financial Officer of the
Borrower setting forth the details thereof and the action that the Borrower is
taking or proposes to take with respect thereto;

(f) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(g) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent), annual, quarterly or monthly reports and any reports on Form
8-K (or any successor form) that the Borrower or any Subsidiary shall have filed
with the Securities and Exchange Commission;

(h) within 14 days after any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA which liability exceeds $1,000,000
or notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which in either case has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of the Financial
Officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take with respect thereto;

(i) as soon as practicable after a Principal Officer of the Borrower obtains
knowledge of the commencement of an action, suit or proceeding against the
Borrower or any Subsidiary before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable likelihood of an adverse
decision which could reasonably be expected to have a Material Adverse Effect or
which in any manner questions the validity or enforceability of this Agreement
or any of the transactions contemplated hereby, information as to the nature of
such pending or threatened action, suit or proceeding;

(j) promptly after a Principal Officer of the Borrower obtains knowledge that
Moody’s or S&P shall have announced a change in the rating established or deemed
to have been established for the Index Debt, written notice of such rating
change; and

 

-29-



--------------------------------------------------------------------------------

(k) from time to time such additional information regarding the business,
properties, financial position, results of operations, or prospects of the
Borrower or any Subsidiary as the Administrative Agent, at the request of any
Lender, may reasonably request.

The Borrower hereby acknowledges that (A) the Administrative Agent will make
available to the Lenders certain materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (B) certain of the Lenders may be “public-side” Lenders (i. e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof (provided that Borrower shall be under no obligation to mark any
Borrower Materials “PUBLIC”); (x) by marking Borrower Materials “PUBLIC” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided that, to
the extent such Borrower Materials constitute Information (as defined in
Section 9.12 below), they shall be treated as set forth in Section 9.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

Section 5.02 Payment of Obligations. The Borrower will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, at or before maturity,
all their respective material obligations and liabilities and all lawful taxes,
assessments and governmental charges or levies upon it or its property or
assets, except where the same may be diligently contested in good faith by
appropriate proceedings or where the failure to so pay and discharge could not
be reasonably expected to have a Material Adverse Effect, and will maintain, and
will cause each of its Subsidiaries to maintain, in accordance with United
States generally accepted accounting principles as in effect from time to time,
appropriate reserves for the accrual of any of the same.

Section 5.03 Maintenance of Property; Insurance.

(a) The Borrower will keep, and will cause each Restricted Subsidiary to keep,
all material property useful and necessary in its business in good working order
and condition, normal wear and tear excepted.

(b) The Borrower will, and will cause each of its Material Subsidiaries to,
maintain (either in the name of the Borrower or in such Material Subsidiary’s
own name) with financially sound and responsible insurance companies, insurance
on all their respective properties in at least such amounts and against at least
such risks (and with such risk retention) as are usually maintained in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.

Section 5.04 Inspection of Property, Books and Records. The Borrower will keep,
and will cause each of its Subsidiaries to keep, proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities. Subject to
Section 9.12, the Borrower will permit, and will cause each of its Subsidiaries
to permit, representatives of any Lender to visit and inspect any of their
respective properties, to examine their respective corporate, financial and
operating records and make copies thereof or abstracts therefrom, and to discuss
their

 

-30-



--------------------------------------------------------------------------------

respective affairs, finances and accounts with their respective directors,
officers, employees and independent public accountants (provided that the
Borrower shall have the right to participate in any discussions with such
accountants), all at such reasonable times and as often as may reasonably be
desired, upon reasonable advance notice to the Borrower.

Section 5.05 Maintenance of Existence, Rights, Etc.

(a) The Borrower will preserve, renew and keep in full force and effect its, and
will cause each of its Restricted Subsidiaries to preserve, renew and keep in
full force and effect their, respective corporate or partnership existence and
its and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business, except when failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that
nothing in this Section 5.05 shall prohibit (i) a transaction permitted under
Section 6.02 or (ii) the termination of the corporate or partnership existence
of any Restricted Subsidiary (other than FMC Technologies B.V.) if the Borrower
in good faith determines that such termination is in the best interest of the
Borrower and could not be reasonably expected to have a Material Adverse Effect.

(b) At no time will any Unrestricted Subsidiary hold, directly or indirectly,
any capital stock of any Restricted Subsidiary.

Section 5.06 Use of Proceeds. The proceeds of the Borrowings under this
Agreement will be used by the Borrower for lawful corporate purposes, including
as support for the Borrower’s commercial paper program.

Section 5.07 Compliance with Laws. The Borrower will comply, and cause each of
its Subsidiaries to comply, in all material respects with all requirements of
Law (including ERISA, Environmental Laws and the rules and regulations
thereunder), except where failure to so comply could not be reasonably expected
to have a Material Adverse Effect.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 6.01 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except:

(a) Liens existing on the date hereof and described on Schedule 6.01, securing
Debt outstanding as of such date;

(b) Liens incidental to the conduct of its business or the ownership of its
assets which (i) arise in the ordinary course of business, (ii) do not secure
Debt and (iii) do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

(c) Liens in favor of the Borrower or any other Restricted Subsidiary;

(d) Liens on any property or assets existing at the time of, or incurred within
120 days after, the acquisition thereof (by purchase, merger or otherwise),
securing Debt incurred to pay the purchase price or construction cost thereof,
or the capital lease obligations related thereto, so long as such Liens do not
and are not extended to cover any other property or assets;

 

-31-



--------------------------------------------------------------------------------

(e) Liens in favor of a Governmental Authority to secure payments under any
contract or statute, or to secure any Debt incurred in financing the
acquisition, construction or improvement of property subject thereto, including
Liens on, and created or arising in connection with the financing of the
acquisition, construction or improvement of, any facility used or to be used in
the business of the Borrower or any Restricted Subsidiary through the issuance
of obligations, the income from which shall be excludable from gross income by
virtue of Section 103 of the Code (or any subsequently adopted provisions
thereof providing for a specific exclusion from gross income);

(f) any extension, renewal, substitution, or replacement (or successive
extensions, renewals, substitutions or replacements), as a whole or in part, of
any Lien referred to in clauses (a) through (e) above; provided that (i) such
extension, renewal, substitution or replacement Lien shall be limited to all or
any part of the same property or assets subject to the Lien extended, renewed,
substituted or replaced (plus improvements on such property) and (ii) the Debt
secured by such Lien at such time is not increased; and

(g) other Liens so long as the principal amount of the Debt of the Borrower and
its Restricted Subsidiaries secured thereby does not exceed $75,000,000 in the
aggregate at any time and so long as the principal amount of the Debt of the
Borrower’s Restricted Subsidiaries secured thereby does not exceed $25,000,000
in the aggregate at any time.

Section 6.02 Consolidations, Mergers and Sales of Assets. The Borrower will not,
and will not permit any Restricted Subsidiary to, merge or consolidate with or
into, or sell, convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) a material portion of its assets to,
any Person, except that, so long as no Default or Event of Default then exists
or would result therefrom:

(a) any Restricted Subsidiary (other than FMC Technologies B.V.) may merge or
consolidate with (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person, (ii) any other Restricted Subsidiary or
(iii) any other Person if the Borrower in good faith determines that such merger
or consolidation is in the best interest of the Borrower and would not have a
Material Adverse Effect and, at least five days prior to such merger or
consolidation (if the transaction value of such merger or consolidation is in
the amount of $100,000,000 or more), the Borrower delivers to the Administrative
Agent a certificate of the Financial Officer of the Borrower showing pro forma
compliance with the covenants set forth in Section 6.10, and stating pro forma
compliance with the covenants set forth in Section 6.01(g), Section 6.05(b) and
Section 6.07, in each case after giving effect thereto;

(b) any Restricted Subsidiary (other than FMC Technologies B.V.) may sell,
convey, transfer, lease or otherwise dispose of a material portion of its assets
to (i) the Borrower, (ii) any other Restricted Subsidiary or (iii) any other
Person if the Borrower in good faith determines that such sale is in the best
interest of the Borrower and would not have a Material Adverse Effect and, at
least five days prior to such sale, conveyance, transfer, lease or other
disposition (if the transaction value of such sale, conveyance, transfer, lease
or other disposition is in the amount of $100,000,000 or more), the Borrower
delivers to the Administrative Agent a certificate of the Financial Officer of
the Borrower showing pro forma compliance with the covenants set forth in
Section 6.10, and stating pro forma compliance with the covenants set forth in
Section 6.01(g), Section 6.05(b) and Section 6.07, in each case after giving
effect thereto;

(c) the Borrower may merge or consolidate with any other Person, provided that
(i) the Borrower is the continuing or surviving Person, (ii) the Borrower’s
Index Debt ratings are not less than BBB- by S&P or Baa3 by Moody’s after giving
effect thereto, and (iii) at least five days prior to such merger or
consolidation (if the transaction value of such merger or consolidation is in
the amount of $100,000,000 or more), the Borrower delivers to the Administrative
Agent a certificate of the Financial

 

-32-



--------------------------------------------------------------------------------

Officer of the Borrower showing pro forma compliance with the covenants set
forth in Section 6.10, and stating pro forma compliance with the covenants set
forth in Section 6.01(g), Section 6.05(b) and Section 6.07, in each case after
giving effect thereto; and

(d) the Borrower may sell, convey, transfer, lease or otherwise dispose of a
material portion of its assets to any Person, provided that (i) the Borrower’s
Index Debt ratings are not less than BBB- by S&P or Baa3 by Moody’s after giving
effect thereto and (ii) at least five days prior to such sale, conveyance,
transfer, lease or other disposition (if the transaction value of such sale,
conveyance, transfer, lease or other disposition is in the amount of
$100,000,000 or more), the Borrower delivers to the Administrative Agent a
certificate of the Financial Officer of the Borrower showing pro forma
compliance with the covenants set forth in Section 6.10, and stating pro forma
compliance with the covenants set forth in Section 6.01(g), Section 6.05(b) and
Section 6.07, in each case after giving effect thereto.

Section 6.03 Use of Proceeds. No part of the proceeds of any Loan will be used,
whether directly or indirectly, in a manner that violates Regulation U or X of
the Board. The Borrower will not permit more than 25% of the consolidated assets
of the Borrower and its Subsidiaries to consist of “margin stock,” as such term
is defined in Regulation U of the Board.

Section 6.04 [Reserved].

Section 6.05 Restricted Subsidiary Debt. The Borrower will not permit any
Restricted Subsidiary to create, incur, assume or permit to exist any Debt,
except:

(a) Debt owed to the Borrower or any other Restricted Subsidiary; and

(b) other Debt in an aggregate principal amount for all Restricted Subsidiaries
not exceeding $50,000,000 at any time.

Section 6.06 Restricted Payments. The Borrower will not, and will not permit any
Restricted Subsidiary to, declare or make any Restricted Payment, except that:

(a) any Restricted Subsidiary may declare and make Restricted Payments to the
Borrower or to any other Restricted Subsidiary (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower or any
other Restricted Subsidiary and to each other owner of capital stock of such
Restricted Subsidiary on a pro-rata basis based on their relative ownership
interests);

(b) the Borrower or any Restricted Subsidiary may declare and make Restricted
Payments, payable in the Common Stock of such Person; and

(c) the Borrower may declare and make Restricted Payments to its stockholders
provided that no Default or Event of Default exists at the time of the
declaration thereof or would result therefrom.

Section 6.07 Investments in Unrestricted Subsidiaries. The Borrower will not,
and will not permit any Restricted Subsidiary to, make Investments in
Unrestricted Subsidiaries in an aggregate amount outstanding at any time in
excess of $100,000,000 for all Unrestricted Subsidiaries.

Section 6.08 Limitations on Upstreaming. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly agree to any
restriction or limitation on the making of Restricted Payments by a Restricted
Subsidiary, the repaying of loans or advances owing by a Restricted Subsidiary
to the Borrower or any other Restricted Subsidiary or the transferring of assets
from any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary, except (a) restrictions and

 

-33-



--------------------------------------------------------------------------------

limitations imposed by Laws or by the Loan Documents, (b) customary restrictions
and limitations contained in agreements relating to the disposition of a
Restricted Subsidiary or its assets that is permitted hereunder and (c) any
other restrictions that could not reasonably be expected to impair the
Borrower’s ability to repay the obligations hereunder as and when due.

Section 6.09 Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any transaction of any kind with
any Affiliate of the Borrower (other than the Borrower or a Restricted
Subsidiary), other than upon fair and reasonable terms as could reasonably be
obtained in an arms-length transaction with a Person that is not an Affiliate in
accordance with prevailing industry customs and practices.

Section 6.10 Total Debt to EBITDA Ratio. The Borrower will not permit the ratio
of Adjusted Total Debt as of the last day of any fiscal quarter to Consolidated
EBITDA for the period of four consecutive fiscal quarters ended on such last day
to be more than 3.50 to 1.00.

ARTICLE VII

Events Of Default

Section 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in this Agreement or any amendment or modification
hereof or waiver hereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(e), Section 5.05(b) or Section 5.06 or in
Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender); provided
that the 30-day grace period set forth above shall be reduced by the number of
days that any Principal Officer of the Borrower had knowledge of any applicable
failure prior to giving notice thereof to the Administrative Agent and the
Lenders pursuant to Section 5.01(e);

(f) the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Debt, when and as the same shall become due and payable after giving
effect to any applicable grace period;

 

-34-



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Debt that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt;
provided, further that no Event of Default under this clause (g) shall occur
unless and until any required notice has been given and/or the period of time
has elapsed with respect to such Material Debt so as to perfect such right to
accelerate;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money (to the extent not covered by
independent third party insurance as to which the insurer does not dispute
coverage) in an aggregate amount in excess of $50,000,000 if rendered against
any Material Subsidiary or $75,000,000 if rendered against the Borrower and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or the
applicable Subsidiary to enforce any such judgment;

(l) any member of the ERISA Group shall fail to pay, when due, an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more multi-employer plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $50,000,000; or

(m) a Change of Control shall occur;

 

-35-



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Section 8.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and such bank and its Affiliates may accept deposits from, lend money to,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the

 

-36-



--------------------------------------------------------------------------------

Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice describing such Default is given to
the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

Section 8.06 Resignation of Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor, such appointment to be subject to the approval of the
Borrower at all times other than during the existence of an Event of Default
(which approval of the Borrower shall not be unreasonably withheld or delayed).
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

-37-



--------------------------------------------------------------------------------

Section 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 8.08 No Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, the Syndication Agent nor any entity named on the cover
of this Agreement as a Co-Documentation Agent shall have any duties,
responsibilities or liabilities under this Agreement or the other Loan Documents
except in its capacity, as applicable, as a Lender.

ARTICLE IX

Miscellaneous

Section 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number:

(i) if to the Borrower or Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 9.01 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties, such notice to be given in accordance with the terms of this
Section 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

-38-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change the last sentence of Section 2.09(c) or Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of Commitment reductions
or payments required thereby, without the written consent of each Lender, or
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(1) the Commitment of such Lender may not be increased or extended without the
consent of such Lender, and (2) in the case of an amendment, waiver or consent
described in clause (i), (ii), (iii) or (iv) of this Section, if such Lender has
made any Loan which remains outstanding on the effective date of such amendment,
waiver or consent, such Lender shall have the right to approve or disapprove
such amendment, waiver or consent to the same extent as if such Lender were not
a Defaulting Lender.

Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender,

 

-39-



--------------------------------------------------------------------------------

including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans (which in the case of counsel other than
counsel for the Administrative Agent, shall be limited to all reasonable fees
and disbursements of one law firm for all Lenders (other than the Administrative
Agent) except where (i) conflicts of interest among one or more Lenders,
(ii) the necessity for local counsel, or (iii) other circumstances exist that
cause the Required Lenders to determine in good faith that one law firm cannot
represent the interests of all the Lenders).

(b) The Borrower shall indemnify the Administrative Agent, the Syndication
Agent, the Arrangers, each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related out-of-pocket expenses, including the fees, charges and
disbursements of any counsel (subject to the provisions of Section 9.03(a)) for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Syndication Agent, or any Arranger under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Person such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Syndication Agent or an
Arranger in its capacity as such.

(d) To the extent permitted by applicable Law, neither the Borrower nor any
Indemnitee shall assert, and each hereby waives, any claim against the other, on
any theory of liability, for special, indirect, consequential or punitive
damages or lost profits (as opposed to direct or actual damages) arising out of,
in connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.

 

-40-



--------------------------------------------------------------------------------

(f) This Section 9.03 shall not apply to claims for Taxes. The Borrower’s
indemnitee obligation with respect to all Taxes shall be exclusively governed by
Section 2.17 of this Agreement.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it).

(ii) Assignments by a Lender shall be subject to the following additional
conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable Laws, including Federal and state securities Laws;

 

-41-



--------------------------------------------------------------------------------

(E) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(F) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), Section 2.18(d)
or Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

-42-



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Lender making a transfer of a participation to a Participant shall, acting
solely as an agent for the Borrower, maintain a register (the “Participation
Register”) to reflect the principal and interest denoted by such participation
and the owner of such participation. No assignment of the participation shall be
recognized except as noted on the Participation Register. Such Lender shall also
collect from such Participant the forms required by Section 2.17(e) or
Section 2.17(g), as applicable. Subject to paragraph (c)(ii) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.15, Section 2.16 and Section 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) and Section 2.17(h), as applicable, as though it
were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the
resignation of the Administrative Agent, the replacement of any Lender, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

 

-43-



--------------------------------------------------------------------------------

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

Section 9.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a)
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

(b) THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

-44-



--------------------------------------------------------------------------------

(c) THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT EXPRESSLY REFERRED TO IN THE
FIRST SENTENCE OF PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN Section 9.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and that the Person disclosing
Information to any such director, officer, employee or agent shall be liable for
any subsequent disclosure made by any such director, officer, employee or
agent), (b) to the extent requested by any regulatory authority, (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower. Any

 

-45-



--------------------------------------------------------------------------------

Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 9.13 Interest Rate Limitation. (a) It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America or any other jurisdiction whose laws may be mandatorily applicable to
such Lender notwithstanding the other provisions of this Agreement), then, in
that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection herewith or therewith, it
is agreed as follows: (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under this Agreement or under any
of the other Loan Documents or otherwise in connection with the Loans and the
Notes shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Loans (or, to the extent that the principal amount of the Loans shall have been
or would thereby be paid in full, refunded by such Lender to the Borrower); and
(ii) in the event that the maturity of the Loans is accelerated by reason of an
election of Lender(s) resulting from any Event of Default under this Agreement
or otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Loans made by it (or, to the extent that the principal
amount of such indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower).

(b) All sums contracted for, charged, taken, reserved or received by, or paid or
agreed to be paid to, any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.

(c) If at any time and from time to time (i) the amount of interest payable to
any Lender on any date shall be computed at the Highest Lawful Rate applicable
to such Lender pursuant to this Section and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable

 

-46-



--------------------------------------------------------------------------------

to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section.

Section 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification of this Agreement or of any other
Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
the Syndication Agent and the Co-Documentation Agents are arm’s-length
commercial transactions between the Borrower, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agent and the
Co-Documentation Agents, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) each of the Administrative Agent, each
Arranger, the Syndication Agent and each Co-Documentation Agent is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Subsidiaries, or any other
Person and (B) none of the Administrative Agent, any Arranger, the Syndication
Agent or any Co-Documentation Agent has any obligation to the Borrower or any of
its Subsidiaries with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Arrangers, the Syndication Agent and the
Co-Documentation Agents and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Subsidiaries, and the Administrative Agent, the Arrangers, the
Syndication Agent and the Co-Documentation Agents have no obligation to disclose
any of such interests to the Borrower or its Subsidiaries. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Arrangers, the Syndication Agent and
the Co-Documentation Agents with respect to any breach or alleged breach of
agency or fiduciary duty in connection with the transactions contemplated
hereby.

Section 9.16 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FMC TECHNOLOGIES, INC. By  

/s/ Jeffrey S. Beyersdorfer

  Jeffrey S. Beyersdorfer   Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By  

/s/ Shelley A. McGregor

  Shelley A. McGregor   Senior Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By  

/s/ Shelley A. McGregor

  Shelley A. McGregor   Senior Vice President



--------------------------------------------------------------------------------

DNB NOR BANK ASA, as a Lender By  

/s/ Marcus Wendehög

  Marcus Wendehög   Vice President   Assistant Counsel By  

/s/ Kristin Riise

  Kristin Riise   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NA, as a Lender By  

/s/ Michael W. Nygren

  Michael W. Nygren   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By  

/s/ Navneet Khanna

  Navneet Khanna   Vice President



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A., as a Lender By  

/s/ Preeti Bhatnagar

  Preeti Bhatnagar   Associate



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By  

/s/ Philippe Sandmeier

  Philippe Sandmeier   Managing Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By  

/s/ Amy Pincu

  Amy Pincu   Vice President



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By  

/s/ Richard L. Tavrow

  Richard L. Tavrow   Director By  

/s/ Mary E. Evans

  Mary E. Evans   Associate Director



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By  

/s/ Melissa James

  Melissa James   Authorized Signatory



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Lender By  

/s/ Jon R. Hinard

  Jon R. Hinard   Senior Vice President



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By  

/s/ Keith Burson

  Keith Burson   Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment

Bank of America, N.A.

   $ 50,000,000

DnB NOR Bank ASA

   $ 50,000,000

Wells Fargo Bank, National Association

   $ 50,000,000

U.S. Bank National Association

   $ 50,000,000

JPMorgan Chase Bank, N.A.

   $ 30,000,000

The Royal Bank of Scotland plc

   $ 30,000,000

Citibank, N.A.

   $ 25,000,000

UBS Loan Finance LLC

   $ 25,000,000

Morgan Stanley Bank, N.A.

   $ 15,000,000

National City Bank

   $ 15,000,000

The Northern Trust Company

   $ 10,000,000

TOTAL

   $ 350,000,000

 

Schedule 2.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING LIENS

 

1. Forklifts and related equipment leased or acquired from Citicorp Del Lease,
Inc.

 

2. Computer and related equipment leased by or acquired from Cisco Systems
Capital Corporation

 

3. Computer and related equipment leased or acquired from Computer Sales
International, Inc. and assigns

 

4. Computer and related equipment and related software leased or acquired from
IBM Credit LLC

 

5. Motor vehicle and related assets leased or acquired from Gelco Corporation,
d/b/a GE Capital Fleet Services

 

6. Miscellaneous equipment leased or acquired from Bankers/Softec Divisions of
EAB Leasing Corp.

 

7. Forklifts leased or acquired from Toyota Motor Credit Corp.

 

8. Computer and related equipment leased or acquired from CSI Leasing, Inc. and
assigns

 

9. Passenger boarding bridges, power unit and related equipment leased or
acquired from Port of Portland

 

10. Copy machines and related equipment leased or acquired from Fleet Business
Credit LLC

 

11. Copy machines and related equipment leased or acquired from Konica Minolta
Business Solutions U.S.A. Inc.

 

12. Miscellaneous equipment leased or acquired from NMHG Financial Services,
Inc.

 

13. Miscellaneous equipment leased or acquired from De Lage Landen Financial
Services, Inc.

 

14. Copy machines, imaging/duplication equipment and other miscellaneous
equipment leased or acquired from General Electric Capital Corporation

 

15. Parts washers and related equipment leased or acquired from Ervin Leasing
Company

 

16. Miscellaneous equipment leased or acquired from Bank of the West and general
intangibles that are proceeds of the collateral

 

17. Copy machines and related equipment leased or acquired from Citicorp Vendor
Finance, Inc.

 

18. State Tax Lien held by Mississippi State Tax Commission in the amount of
$146,779.00

 

19. Registration of Administrative Judgment in Chicago Municipal Court held by
the City of Chicago in the amount of $1525.00

 

20. Notice of Construction Lien held by Independence Recycling of Florida, Inc.
in the amount of $19,848.35

 

21. Modular assets leased or acquired from Resun Leasing, Inc.

 

22. Miscellaneous equipment leased or acquired from Raymond Leasing Corporation

 

23. Caterpillar leased or acquired from Citicorp Leasing, Inc.

 

24. Motor vehicles and related assets leased or acquired from Donlen Fleet
Leasing Ltd./Location de Flottes Donlen Ltee.

 

Schedule 6.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 9.01

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

FMC Technologies, Inc.

1803 Gears Road

Houston, Texas 77067

Attention:    Jeff Beyersdorfer

Telephone:    (281) 591-3991

Telecopier:    (281) 260-2123

Electronic Mail:    jeff.beyersdorfer@fmcti.com

Website Address:    www.fmctechnologies.com

With a copy to:

Jeffrey Carr

Vice President and General Counsel

FMC Technologies, Inc.

1803 Gears Road

Houston, Texas 77067

Telephone:    (281) 591-4585

Telecopier:    (281) 591-4422

Electronic Mail:    jeffrey.carr@fmcti.com

ADMINISTRATIVE AGENT:

For Requests for Borrowings and Pricing Information:

BANK OF AMERICA, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-04

Dallas, Texas 75202-3714

Attention:    Renita M. Cummings

Telephone:    (214) 209-4130

Facsimile:     (214) 290-8371

Electronic Mail:        renita.m.cummings@bankofamerica.com

For Payments:

BANK OF AMERICA, N.A.

901 Main Street, 14th Floor

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention:    Melissa Lopez

Telephone:    (214) 209-2031

Facsimile:     (214) 290-9485

Electronic Mail:        melissa.lopez@bankofamerica.com

Account No.: 1292000883

 

Schedule 9.01 - Page 1



--------------------------------------------------------------------------------

Ref:    FMC Technologies 364-Day

Attention:    Loans Processing

ABA#:    026009593

Other Notices as Administrative Agent:

BANK OF AMERICA, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code:    TX1-492-14-04

Dallas, Texas 75202-3714

Attention:      Renita M. Cummings

Telephone:    (214) 209-4130

Facsimile:      (214) 290-8371

Electronic Mail:        renita.m.cummings@bankofamerica.com

 

Schedule 9.01 - Page 2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    FMC TECHNOLOGIES, INC. 4.    Administrative Agent:    Bank of
America, N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The 364-Day Credit Agreement dated as of January 13, 2009
among FMC Technologies, Inc., the Lenders parties thereto, Bank of America,
N.A., as Administrative Agent, and the other agents parties thereto 6.   
Assigned Interest:   

 

1

Select as applicable.

 

Exhibit A - Page 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Assignee

   Aggregate Amount of
Commitment/Loans
for all Lenders    Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans2    $    $    $    $    $    $    $    $    $

 

Trade Date:    3   

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable Laws, including Federal and state securities Laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit A - Page 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

By:  

 

Title:   [Consented to:]5 [NAME OF RELEVANT PARTY] By:  

 

Title:  

 

 

4

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Exhibit A - Page 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption

 

Exhibit A - Page 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.

 

Exhibit A - Page 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINIONS OF BORROWER’S COUNSEL

January [    ], 2009

Each of the Addressees Listed in the Attached Schedule I

 

  Re: 364 - Day Credit Agreement

Ladies and Gentlemen:

We have acted as special New York counsel to FMC Technologies, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
in connection with the transactions contemplated by the 364 – Day Credit
Agreement, dated as of the date hereof (the “Agreement”), among the Company, the
Lenders and Agents party thereto, and Bank of America, N.A., as Administrative
Agent. This opinion letter is furnished to you pursuant to Section 4.01(b) of
the Agreement. Unless otherwise defined in the body of this opinion letter,
capitalized terms used herein shall have the meanings assigned to such terms in
the Agreement.

In rendering the opinions set forth below, we have reviewed an execution copy of
the following documents and instruments:

(i) the Agreement; and

(ii) the promissory notes, dated as of the date hereof (the “Notes”), issued by
the Company in favor of certain Lenders.

The documents listed in clause (i) through (ii) above are referred to herein as
the “Opinion Documents.” Additionally, in rendering the opinions set forth
below, we have reviewed such other records, certificates and documents as we
have deemed appropriate for the purposes of such opinions. As to any facts
material to our opinion, we have made no independent investigation of such facts
and have relied, to the extent that we deem such reliance proper, upon
statements of public officials and officers or other representatives of the
Company and on the representations and warranties relating to factual matters
set forth in the Opinion Documents.

In rendering the opinions expressed below, we have assumed the legal capacity of
all natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all documents submitted to us as copies, which assumptions we have
not independently verified. In addition, with your permission and without
independent investigation, we have made the following assumptions:

(i) Each party to the Opinion Documents (each, a “Transaction Party”) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization;

(ii) Each Transaction Party has full power and authority (corporate,
partnership, limited liability company or otherwise) to execute, deliver and
perform its obligations under the Opinion Documents to which it is a party;

(iii) Each Opinion Document has been duly executed and delivered by each
Transaction Party that is a party thereto;

 

Exhibit B - Page 1

Form of Opinion of Vinson & Elkins LLP



--------------------------------------------------------------------------------

(iv) The execution, delivery and performance by each Transaction Party of the
Opinion Documents to which it is a party have been duly authorized by all
necessary entity action (corporate, partnership, limited liability company or
otherwise) and do not contravene the constituent documents of such Transaction
Party;

(v) The execution, delivery and performance by each Transaction Party of the
Opinion Documents to which it is a party do not conflict with or result in the
breach of any document or instrument binding on it;

(vi) The execution, delivery and performance by each Transaction Party of the
Opinion Documents to which it is a party do not contravene any provision of any
law, rule, regulation, order, validation, writ, judgment, injunction, decree,
determination or award applicable to any of them;

(vii) No authorization, approval, consent, order, validation, license,
franchise, permit or other action by, and no notice to or filing, recording or
registration with, any Governmental Authority or any other third party is
required for the due execution, delivery and performance by each Transaction
Party of the Opinion Documents to which it is a party that has not been duly
obtained or made and that is not in full force and effect;

(viii) The Opinion Documents constitute the valid, binding and enforceable
obligations of each party thereto (other than the Company); and

(ix) The laws of any jurisdiction other than the laws that are the subject of
this opinion letter do not affect the terms of the Opinion Documents.

With respect to certain of the foregoing matters as they relate to the Company,
please refer to the opinion letter, dated as of the date hereof, delivered to
you by Elizabeth Cook, Assistant General Counsel of the Company.

Based upon the foregoing, and subject to the assumptions, qualifications,
exceptions and limitations set forth herein, it is our opinion that:

 

1. Each Opinion Document constitutes the valid and binding obligation of the
Company enforceable against it in accordance with its terms.

The opinion set forth above is subject to the following qualifications and
exceptions:

(a) The enforceability of each Opinion Document and the provisions thereof may
be limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other laws now or hereafter in effect relating to or affecting
enforcement of creditors’ rights generally and by general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing), regardless of whether such enforcement is considered in
a proceeding in equity or at law.

(b) With respect to our opinion set forth in paragraph 1, we express no opinion
with respect to the validity or enforceability of the following provisions to
the extent that they are contained in the Opinion Documents: (i) provisions
purporting to release, exculpate, hold harmless, or exempt any person or entity
from, or to require indemnification or contribution of or by any person or
entity for, liability for any matter to the extent that the same are
inconsistent with applicable law (including case law) or with public policy;
(ii) provisions purporting to waive, subordinate or not give effect to rights to
notice, demands, legal defenses or other rights or benefits that cannot be
waived, subordinated or rendered ineffective under applicable law;
(iii) provisions purporting to provide remedies inconsistent with applicable
law; (iv) provisions relating to the creation, attachment, perfection or
enforceability of any security interest; (v) provisions relating to powers of
attorney, severability or set-offs; (vi) provisions restricting access to courts
or purporting to affect the jurisdiction or venue of courts (other than the
courts of the State of New York with respect to Opinion Documents governed by
the laws of the State of New York); (vii) provisions setting out methods for
service of process; (viii) provisions purporting to exclude all conflicts-of-law
rules; (ix) provisions pursuant to which a party agrees that a judgment rendered
by a court or other tribunal in one jurisdiction may be

 

Exhibit B - Page 2

Form of Opinion of Vinson & Elkins LLP



--------------------------------------------------------------------------------

enforced in any other jurisdiction; (x) provisions providing that decisions by a
party are conclusive or may be made in its sole discretion; (xi) provisions
providing for liquidated damages to the extent that they may be deemed a
penalty; or (xii) provisions providing for voting of claims in bankruptcy.
Additionally, with respect to our opinion set forth in paragraph 1 above, such
opinion is subject to possible judicial action giving effect to governmental
actions or foreign laws affecting creditors’ rights. Our opinions are based
solely on our reading of the Opinion Documents. We note that enforceability of
the Opinion Documents may be affected by the parties course of dealing, or by
waivers, modifications or amendments (whether made in writing, orally, or by
course of conduct), and we express no opinion on the effect of the foregoing on
the enforceability of the Opinion Documents.

(c) Insofar as our opinion set forth in paragraph 1 above relates to the
enforceability under New York law of the provisions of the Opinion Documents
choosing New York law as the governing law thereof, such opinion is rendered
solely in reliance upon the Act of July 19, 1984, ch. 421, 1984 McKinney’s Sess.
Law of N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§5-1401 (McKinney 1989))
(the “Act”) and is subject to the qualifications that such enforceability (i) as
specified in the Act, does not apply to the extent provided to the contrary in
subsection two of Section 1-105 of the NY UCC, (ii) may be limited by public
policy considerations of any jurisdiction in which enforcement of such
provisions is sought, and (iii) is subject to any U.S. Constitutional
requirement under the Full Faith and Credit Clause or the Due Process Clause
thereof or the exercise of any applicable judicial discretion in favor of
another jurisdiction.

We express no opinion as to the laws of any jurisdiction other than the laws of
the State of New York and the federal laws of the United States of America.

This opinion has been prepared in accordance with the customary practice of
lawyers who regularly give and lawyers who regularly advise recipients regarding
opinions of this kind.

This opinion letter is rendered as of the date set forth above. We expressly
disclaim any obligation to update this letter after such date.

This opinion letter is given solely for your benefit and the benefit of the
Lenders in connection with the transactions contemplated by the Opinion
Documents and may not be furnished to, or relied upon by, any other person or
for any other purpose without our prior written consent. Notwithstanding the
foregoing, at your request, we hereby consent to reliance hereon by any future
assignee of the Lenders’ interests in the loans under the Agreement pursuant to
an assignment that is made and consented to in accordance with the express
provisions of Section 9.04 of the Agreement, on the condition and understanding
that (a) this letter speaks only as of the date hereof, (b) we have no
responsibility or obligation to update this letter, to consider its
applicability or correctness to any person other than its addressee(s), or to
take into account changes in law, facts or any other developments of which we
may later become aware, and (c) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time.

 

Very truly yours, Vinson & Elkins LLP

 

Exhibit B - Page 3

Form of Opinion of Vinson & Elkins LLP



--------------------------------------------------------------------------------

SCHEDULE I TO OPINION LETTER

Addressees

Bank of America, N.A., as Administrative Agent

Each Lender that is as of the date of this letter a party to the Agreement

 

Exhibit B - Page 4

Form of Opinion of Vinson & Elkins LLP



--------------------------------------------------------------------------------

FORM OF OPINION OF ASSISTANT GENERAL COUNSEL

January [    ], 2009

 

To Bank of America, N.A., as Administrative Agent, and each of the Lenders and
Agents party to the Credit Agreement referred to below

  

 

Re:    FMC Technologies, Inc.

Ladies and Gentlemen:

I am the Assistant General Counsel of FMC Technologies, Inc. (the “Borrower”),
and have acted as counsel to the Borrower in connection with the preparation,
execution and delivery of, and the consummation of the transaction contemplated
by, the 364 - Day Revolving Credit Agreement dated as of January 13, 2009 (the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto as Lenders and agents, and Bank of America, N.A., as Administrative
Agent for the Lenders (the “Agent”).

This opinion is rendered to you pursuant to the requirements of the Credit
Agreement. Capitalized terms defined in the Credit Agreement, used herein, and
not otherwise defined herein, shall have the meanings given them in the Credit
Agreement.

In so acting, I have examined originals or copies (certified or otherwise
identified to my satisfaction) of the following documents:

1. the Credit Agreement; and

2. the Notes issued by the Borrower on the date hereof.

The agreements specified in clauses (1) and (2) above are collectively referred
to as the “Agreements”.

In addition, I have examined such corporate records, agreements, documents and
other instruments, and such certificates or comparable documents of public
officials and of officers and representatives of the Borrower, and have made
such inquiries of such officers and representatives, as I have deemed relevant
and necessary as a basis for the opinions hereinafter set forth.

In such examination, I have assumed the genuineness of all signatures, the legal
capacity of all natural persons, the authenticity of all documents submitted to
me as originals, the conformity to original documents of all documents submitted
to me as certified, conformed or photocopies and the authenticity of the
originals of such latter documents. As to all questions of fact material to the
opinions set forth herein that have not been independently established, I have
relied upon certificates or comparable documents of officers and representatives
of the Borrower and upon the representations and warranties of the Borrower
contained in the Agreements.

I am licensed to practice law in the States of New York and Louisiana and this
opinion is limited to the laws of the State of New York, the General Corporation
Law of the State of Delaware and the federal laws of the United States of
America.

Based on the foregoing, and subject to the qualifications stated herein, I am of
the opinion that:

 

1. The Borrower is a corporation validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.

 

2. The Borrower is duly qualified to transact business and is in good standing
as a foreign corporation in each jurisdiction where the failure to be so
qualified would have a Material Adverse Effect.

 

Exhibit B - Page 1

Form of Opinion of Assistant General Counsel



--------------------------------------------------------------------------------

3. The Borrower has all requisite corporate power and authority to execute,
deliver and perform the Agreements to which it is a party. The execution,
delivery and performance by the Borrower of the Agreements to which it is a
party have been duly authorized by all necessary corporate action on the part of
the Borrower. The Borrower has duly executed and delivered the Agreements to
which it is a party.

 

4. The execution, delivery and performance by the Borrower of the Agreements to
which it is a party will not conflict with, constitute a default under or
violate (i) any of the terms, conditions or provisions of the Certificate of
Incorporation or By-laws of the Borrower, (ii) any of the terms, conditions or
provisions of any material contractual obligation of the Borrower of which I am
aware, (iii) any New York, Delaware corporate or federal requirement of law or
(iv) any judgment, writ, injunction, decree, order or ruling of any court or
governmental authority of which I am aware which is binding on the Borrower.

 

5. No consent, approval, waiver, license or authorization or other action by or
filing with any New York, Delaware corporate or federal Governmental Authority
of which I am aware is required in connection with the execution, delivery or
performance by the Borrower of the Agreements to which it is a party.

 

6. The borrowings by and other financial accommodations provided to the Borrower
under the Agreements and the application of proceeds thereof as provided in the
Credit Agreement will not violate Regulation U or X of the Board.

 

7. Neither the Borrower nor any Person controlling the Borrower is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 

8. To my knowledge, there is no action, suit, proceeding, governmental
investigation or arbitration, at law or in equity or before any governmental
authority, pending or overtly threatened against the Borrower (i) with respect
to any Agreement or challenging any of the Lenders’ or the Administrative
Agent’s rights or remedies thereunder or (ii) which is reasonably likely to be
adversely determined and, if so determined, would be reasonably likely to
materially adversely affect the ability of the Borrower to perform its
obligations under the Agreements to which it is a party.

My opinion in Paragraph 4(iii) is based upon my review of those requirements of
law which in my experience are normally applicable to or normally relevant in
connection with transactions of the type provided for in the Agreements.

The opinions expressed herein are effective only as of the date of this opinion
letter. I do not assume responsibility for updating this opinion letter as of
any date subsequent to the date of this opinion letter, and I assume no
responsibility for advising you of (i) any change with respect to any matter
described in this opinion letter or (ii) the discovery subsequent to the date of
this opinion letter of factual information not previously known to me pertaining
to events occurring prior to the date of this opinion letter.

This opinion letter is rendered solely to you in connection with the
above-described transactions. This opinion letter may not be relied upon by you
for any other purpose, or relied upon by any other Person (other than your
successors and permitted assigns under the Credit Agreement) for any purpose,
without in each case my prior written consent.

 

Very truly yours, Elizabeth Cook Assistant General Counsel

 

Exhibit B - Page 2

Form of Opinion of Assistant General Counsel



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     , 20    

To: Bank of America, N.A., as Administrative Agent, and each of the Lenders
party to the Credit Agreement described below

Ladies and Gentlemen:

Reference is made to that certain 364-Day Credit Agreement dated as of
January 13, 2009 (as amended, restated, extended, supplemented, or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among FMC Technologies, Inc. (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned hereby certifies as of the date hereof that he/she is the
                                         of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent and the Lenders, not individually, but on behalf of the
Borrower, and that:

[Use following for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 5.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report of an independent certified
public accountant required by such section.

[Use following for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 5.01(b) of the Agreement for the fiscal quarter of Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries in accordance with United States
generally accepted accounting principles as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

— or —

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

 

Exhibit C - Page 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        , 20        .

 

FMC TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit C - Page 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

Schedule 2

Compliance Certificate Financial Statement Date:                     

Set forth below are the calculations determining the compliance with the
requirements of Section 6.10.

Section 6.10 - Adjusted Total Debt as of the Financial Statement Date to
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
the Financial Statement Date is to 1.00. See below for calculations.

Total Debt to EBITDA Ratio

For the four consecutive quarters ended                                         

$ in millions

Total Debt to EBITDA ratio as defined below results in the following ratio:

  Adjusted Total Debt  

Consolidated EBITDA

Long Term Debt + Short Term Debt + Current Portion of LTD

+ Third party Guarantees + Capital Lease Obligations

+ Deferred Purchase Price + Financial Standby LCs — Hybrid Securities

Consolidated Net Income + Income Tax + Interest Expense

+ Depreciation and Amortization + Other Non-cash Charges

- Non-cash Credits + Consolidated EBITDA from prior 3 quarters

 

Actual Ratio   =                 to 1.00

Maximum Ratio

 

=

   3.50 to 1.00

 

Exhibit C - Page 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMMITMENT INCREASE AGREEMENT

Reference is made to the 364-Day Credit Agreement dated as of January 13, 2009
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) among FMC TECHNOLOGIES, INC., a Delaware corporation
(the “Borrower”), certain lenders named therein (the “Lenders”) and Bank of
America, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

The undersigned Lender agrees with the Borrower and the Administrative Agent as
follows:

1. Pursuant to Section 2.20 of the Credit Agreement, the Lender hereby agrees
that its Commitment is increased from $                     to
$                    .

2. The Lender (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent annual and quarterly financial
statements referred to in Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Commitment Increase Agreement; and (ii) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement.

3. Following the execution of this Commitment Increase Agreement, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Commitment Increase Agreement
(the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, as reflected beneath its signature below.

4. Upon such acceptance and recording by the Administrative Agent, (i) as of the
Effective Date, the Lender shall have the increased Commitment contemplated
hereby and (ii) on such date as the Administrative Agent may direct and through
the Administrative Agent, the Lender shall make Loans, the proceeds of which
shall be paid to the other Lenders, so that after giving effect thereto each of
the Lenders holds its Applicable Percentage of the Loans outstanding on such
date.

5. This Commitment Increase Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

6. This Commitment Increase Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

Exhibit D - Page 1

Form of Commitment Increase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lender, the Borrower, and the Administrative Agent have
caused this Commitment Increase Agreement to be executed by their officers
thereunto duly authorized as                         , 20        .

 

[NAME OF INCREASING LENDER] By:  

 

Name:  

 

Title:  

 

FMC TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 

BANK OF AMERICA, N.A., as the Administrative Agent By:  

 

Name:  

 

Title:  

 

 

Exhibit D - Page 2

Form of Commitment Increase Agreement



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

Reference is made to the 364-Day Credit Agreement dated as of January 13, 2009
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) among FMC TECHNOLOGIES, INC., a Delaware corporation
(the “Borrower”), certain lenders named therein (the “Lenders”) and Bank of
America, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

The undersigned new Lender, the Borrower, and the Administrative Agent agree as
follows:

1. Pursuant to Section 2.20 of the Credit Agreement, the new Lender hereby
assumes a Commitment of $                     under the Credit Agreement.

2. The new Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent annual and quarterly
financial statements referred to in Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to act on its behalf as the Administrative Agent under the
Credit Agreement and to take such action on its behalf and to exercise such
powers and discretion under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Lender; and (v) attaches any U.S. Internal Revenue Service
or other forms required under Section 2.17 of the Credit Agreement.

3. Following the execution of this Joinder Agreement, it will be delivered to
the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date for this Joinder Agreement (the “Effective Date”)
shall be the date of acceptance hereof by the Administrative Agent, as reflected
beneath its signature below.

4. Upon such acceptance and recording by the Administrative Agent, (i) as of the
Effective Date, the new Lender shall be a party to the Credit Agreement and, to
the extent provided in this Joinder Agreement, have the rights and obligations
of a Lender thereunder, and (ii) on such date as the Administrative Agent may
direct and through the Administrative Agent, the new Lender shall make Loans,
the proceeds of which shall be paid to the other Lenders, so that after giving
effect thereto each of the Lenders holds its Applicable Percentage of the Loans
outstanding on such date.

5. This Joinder Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York.

6. This Joinder Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the new Lender, the Borrower, and the Administrative Agent
have caused this Joinder Agreement to be executed by their officers thereunto
duly authorized as of                         , 200    .

 

Exhibit E - Page 1

Form of Joinder Agreement



--------------------------------------------------------------------------------

[NAME OF NEW LENDER] By:  

 

Name:  

 

Title:  

 

Lending Office for Base Rate Loans: Lending Office for Eurodollar Rate Loans:
FMC TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 

BANK OF AMERICA, N.A., as the Administrative Agent By:  

 

Name:  

 

Title:  

 

 

Exhibit E - Page 2

Form of Commitment Increase Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING REQUEST/INTEREST ELECTION REQUEST

Date:                         ,         

 

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain 364-Day Credit Agreement, dated as of
January 13, 2009 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among FMC Technologies, Inc. (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned hereby requests (select one):

 

¨ A Borrowing of Revolving Loans    ¨ A conversion or continuation of Revolving
Loans

 

1.    On                                      (a Business Day).

2.

   In the amount of $                    .

3.

   Comprised of                                          
                                   .                                [Type of
Revolving Loan requested]

4.

   For Eurodollar Revolving Borrowing: with an Interest Period of      months.

The Borrower certifies that on the date of this request and on the date of the
above Revolving Borrowing or conversion (after giving effect to the requested
Revolving Borrowing or conversion) (a) all of the representations and warranties
in Article III shall be true and correct in all material respects on and as of
the date of such Revolving Borrowing, except that (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and (ii) the representations and warranties set forth in
Section 3.04(c) and 3.05 shall be required to be true and correct in all
material respects only on the occasion of any Revolving Borrowing which has the
effect of increasing the outstanding principal amount of the obligations under
the Agreement; and (b) at the time of and immediately after giving effect to
such Revolving Borrowing, no Default shall have occurred and be continuing.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        , 20    .

 

FMC TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit F - Page 1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTE

                        ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain 364-Day Credit Agreement, dated as of January 13,
2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of intent to accelerate, notice of
acceleration and notice of protest, demand, dishonor, and non-payment of this
Note.

The provisions of Section 9.13 of the Agreement are incorporated herein by
reference.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

FMC TECHNOLOGIES, INC. By  

 

Name:  

 

Title:  

 